   Case 3:20-mj-01506-DEA Document 1 Filed 04/08/20 Page 1 of 5 PageID: 1



════════════════════════════════════════════════════════════════
                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
════════════════════════════════════════════════════════════════

UNITED STATES OF AMERICA              :       CRIMINAL COMPLAINT
                                      :
            v.                        :       HON. DOUGLAS E. ARPERT
                                      :
MARNELL JOHNSON                       :       Mag. No. 20-1506 (DEA)



      I, Michael Goldfinger, being duly sworn, state that the following is true
and correct to the best of my knowledge and belief:

                              SEE ATTACHMENT A

     I further state that I am a Special Agent with the Drug Enforcement
Administration, and that this Complaint is based on the following facts:

                              SEE ATTACHMENT B

continued on the attached pages and made a part hereof.



                                              S/Michael Goldfinger, Special
                                              Agent Drug Enforcement
                                              Administration

Attested to by telephone pursuant to
Fed. R. Crim. P. 4.1(b)(2)(A) on April 8, 2020,
in the District of New Jersey



HONORABLE DOUGLAS E. ARPERT                   ______________________________
UNITED STATES MAGISTRATE JUDGE                Signature of Judicial Officer




                                          1
   Case 3:20-mj-01506-DEA Document 1 Filed 04/08/20 Page 2 of 5 PageID: 2



                               ATTACHMENT A

                                  Count One

     On or about April 8, 2020, in Monmouth County, in the District of
New Jersey, and elsewhere, the defendant,

                             MARNELL JOHNSON,

did knowingly and intentionally possess with intent to distribute a quantity of a
mixture or substance containing a detectable amount of fentanyl, a Schedule II
controlled substance, in violation of Title 21, United States Code, Sections
841(a)(1) and (b)(1)(C).




                                       2
   Case 3:20-mj-01506-DEA Document 1 Filed 04/08/20 Page 3 of 5 PageID: 3



                                   Count Two

     On or about April 8, 2020, in Monmouth County, in the District of
New Jersey, and elsewhere, the defendant,

                             MARNELL JOHNSON,

knowing that he previously had been convicted of a crime punishable by
imprisonment for a term exceeding one year in the Superior Court of New
Jersey, Essex County, did knowingly possess a firearm, namely, a .380 caliber
Diamondback pistol, and the firearm was in and affecting commerce.

      In violation of Title 18, United States Code, Section 922(g)(1).




                                        3
   Case 3:20-mj-01506-DEA Document 1 Filed 04/08/20 Page 4 of 5 PageID: 4



                                ATTACHMENT B

       I, Michael Goldfinger, am a Special Agent with the Drug Enforcement
Administration (“DEA”). I am fully familiar with the facts set forth herein based
on my own investigation, my conversations with other law enforcement officers,
and my review of reports, documents and other items of evidence. Where
statements of others are related herein, they are related in substance and in
part. Because this complaint is being submitted for a limited purpose, I have
not set forth each and every fact that I know concerning this investigation.
Where I assert that an event took place on a particular date, I am asserting
that it took place on or about the date alleged.

      1.    Since in or around January 2020, law enforcement has conducted
an investigation into the unlawful narcotics distribution activities of defendant
Marnell Johnson (“JOHNSON”). The investigation has included multiple
controlled purchases of controlled substances from JOHNSON by a confidential
source (“CS”) working at the direction and under the supervision of law
enforcement between in or around February 2020 and in or around April 2020.
A law enforcement laboratory tested the narcotics purchased from JOHNSON
during two of these purchases and confirmed that they included detectable
amounts of heroin and fentanyl. During two other controlled purchases by the
CS, law enforcement conducting physical surveillance observed JOHNSON exit
his residence, 752 Ocean Avenue, Apartment 39, Long Branch, New Jersey (the
“Residence”), and travel to a previously arranged location where JOHNSON met
with the CS and conducted the narcotics transactions.

       2.     On or about April 8, 2020, law enforcement executed a search
warrant at the Residence, shortly after JOHNSON exited the Residence. During
the search, law enforcement recovered, among other things, approximately 250
bags containing suspected fentanyl on a living room coffee table, and several
hundred additional bags containing suspected fentanyl on a bedroom end
table. Initial field testing of the suspected fentanyl yielded a positive result for
the presence of fentanyl.

      3.    Additionally, law enforcement recovered a .380 caliber
Diamondback pistol from the drawer of the same bedroom end table from
which the suspected fentanyl referenced in paragraph 2, above, had been
recovered. Law enforcement’s investigation revealed that the firearm was not
manufactured in the State of New Jersey.

      4.     On or about June 4, 1996, JOHNSON was convicted in the
Superior Court of New Jersey, Essex County, of crimes punishable by more
than one year in prison, to wit: manslaughter, in violation of N.J.S.A. 2C:11-
4b, aggravated assault, in violation of N.J.S.A. 2C:12-1b(1), possession of a
firearm for an unlawful purpose, in violation of N.J.S.A. 2C:39-4a, and


                                         4
   Case 3:20-mj-01506-DEA Document 1 Filed 04/08/20 Page 5 of 5 PageID: 5



unlawful possession of a handgun, in violation of N.J.S.A. 2C:39-5b, and he
was sentenced to 40 years’ imprisonment.




                                      5
